


AMENDMENT NO. 1 TO TERM LOAN AGREEMENT
DATED AS OF AUGUST 21, 2012
BY AND AMONG
PIEDMONT OPERATING PARTNERSHIP, LP,
AS BORROWER,
PIEDMONT OFFICE REALTY TRUST, INC.,
AS PARENT,
JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT
AND
THE FINANCIAL INSTITUTIONS PARTY HERETO
AS LENDERS



1

--------------------------------------------------------------------------------




AMENDMENT NO. 1 TO TERM LOAN AGREEMENT
This AMENDMENT NO. 1 TO TERM LOAN AGREEMENT, dated as of August 21, 2012 (this
“Amendment No. 1”), is by and among PIEDMONT OPERATING PARTNERSHIP, LP, a
Delaware limited partnership (“Borrower”), each of the financial institutions
party to the Loan Agreement defined below (collectively, the “Lenders” and
individually a “Lender”) and JPMORGAN CHASE BANK, N.A., as Administrative Agent
(the “Agent”). Reference is made to that certain Term Loan Agreement, dated as
of November 22, 2011 (the “Loan Agreement”), by and among the Borrower, the
Lenders referenced therein and the Agent. Capitalized terms used herein without
definition shall have the same meanings as set forth in the Loan Agreement, as
amended hereby.
RECITALS
WHEREAS, the Borrower has requested that the Lenders make certain amendments to
the Loan Agreement, and the Lenders are willing to make such changes as set
forth herein;
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1. AMENDMENTS TO LOAN Agreement.


As of the Amendment Effective Date (as defined in Section 3 hereof), the Loan
Agreement is hereby amended as follows:


1.1    Amendments to Section 1.1. Section 1.1 of the Loan Agreement is amended
by amending and restating each of the following definitions in their entirety to
read as follows:


“Applicable Margin” means the percentage per annum determined, at any time,
based on the Credit Rating of the Parent or the Credit Rating of the Borrower,
whichever is higher, in accordance with the levels in the table set forth below
(each a “Level”). Any change in the Credit Rating of the Parent or the Borrower
which would cause it to move to a different Level in such table shall effect a
change in the Applicable Margin on the Business Day on which such change occurs.
During any period that either the Parent or the Borrower has received Credit
Ratings that are not equivalent, the Credit Rating of such Person shall be
determined by the higher of such two Credit Ratings. During any period for which
either the Parent or the Borrower has received a Credit Rating from only one
Rating Agency, then the Credit Rating of such Person shall be determined based
on such Credit Rating. During any period for which neither the Parent nor the
Borrower has a Credit Rating from either Rating Agency, the Applicable Margin
shall be determined based on Level 5. As of the Agreement Date and thereafter
until changed as provided above, the Applicable Margin is determined based on
Level 3.
Level
Credit Rating
(S&P/Moody's)
Applicable Margin for
LIBOR Loans
Applicable Margin for
Base Rate Loans
1
A-/A3
1.1%
0.1%
2
BBB+/Baal
1.2%
0.2%
3
BBB/Baa2
1.45%
0.45%
4
BBB-/Baa3
1.8%
0.8%
5
< BBB-/Baa3
2.25%
1.25%



“Base Rate” means for any day the per annum rate of interest equal to the
greatest of (a) the Prime Rate, (b) the Federal Funds Rate plus one-half of one
percent (0.5%) or (c) the LIBOR for a one-month Interest Period on such day (or,
if such day is not a Business Day, the immediately preceding Business Day)

1

--------------------------------------------------------------------------------




plus 1% (provided that for the avoidance of doubt, LIBOR on any day shall be
based on the BBA LIBOR rate appearing on Reuters Screen LIBOR01 Page (or any
successor or substitute to such page) at approximately 11:00 a.m. London time on
such date). Any change in the Base Rate resulting from a change in the Prime
Rate, the Federal Funds Rate or LIBOR shall become effective as of 12:01 a.m. on
the Business Day on which each such change occurs.
“Capitalized Lease Obligation” means an obligation as lessee under a lease that
is required to be capitalized for financial reporting purposes in accordance
with GAAP. The amount of a Capitalized Lease Obligation is the capitalized
amount of such obligation as would be required to be reflected on a balance
sheet of the applicable Person prepared in accordance with GAAP as of the
applicable date.
“Development Property” means a Property currently under development that has not
achieved an Occupancy Rate of at least 80%, or on which the improvements (other
than tenant improvements on unoccupied space) related to the development have
not been completed. A Development Property on which all improvements (other than
tenant improvements on unoccupied space) related to the development of such
Property have been completed for at least eight (8) complete fiscal quarters
shall cease to constitute a Development Property notwithstanding the fact that
such Property has not achieved an Occupancy Rate of at least 80%.
“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is fully developed as an office or industrial
property; (b) the Property is owned, or leased under a Ground Lease, entirely by
the Borrower and/or a Subsidiary of the Borrower and/or a Partially-Owned
Entity; (c) neither such Property, nor any interest of the Borrower, any
Subsidiary and/or any Partially-Owned Entity therein, is subject to any Lien
(other than Permitted Liens of the types described in clauses (a) through (f) of
the definition of Permitted Liens) or a Negative Pledge; (d) if such Property is
owned or leased by a Subsidiary and/or a Partially-Owned Entity (i) none of the
Borrower's direct or indirect ownership interest in such Subsidiary or
Partially-Owned Entity is subject to any Lien (other than Permitted Liens of the
types described in clauses (a) through (f) of the definition of Permitted Liens)
or to a Negative Pledge; and (ii) except for Properties owned or leased by a
Partially-Owned Entity, the Borrower directly, or indirectly through a
Subsidiary, has the right to take the following actions without the need to
obtain the consent of any Person: (x) to sell, transfer or otherwise dispose of
such Property and (y) to create a Lien on such Property as security for
Indebtedness of the Borrower or such Subsidiary, as applicable; (e) such
Property is free of all structural defects or major architectural deficiencies,
title defects, environmental conditions or other adverse matters except for
defects, deficiencies, conditions or other matters individually or collectively
which are not material to the profitable operation of such Property; (f) if such
Property is owned or leased by a Subsidiary and/or a Partially-Owned Entity that
is not a Guarantor, such Subsidiary or Partially-Owned Entity has no (i)
Indebtedness (other than (x) Nonrecourse Indebtedness or (y) Indebtedness owed
to Borrower or any Subsidiary of Borrower as lender and that has not been
pledged or otherwise subjected to any lien by Borrower or such Subsidiary of
Borrower) or (ii) other liabilities, including without limitation contingent
liabilities, determined in accordance with GAAP, and in any event including
obligations in respect of any forward commitment, put right enforceable against
such Subsidiary or Partially-Owned Entity, purchase or repurchase obligation or
other obligation that requires such Subsidiary or Partially-Owned Entity to
acquire any asset; provided that such Subsidiary or Partially-Owned Entity may
have liabilities described in this clause (ii) so long as the aggregate amount
thereof does not exceed 5% of the total assets of such Subsidiary or
Partially-Owned Entity; and (g) such Property is not owned or leased by any
Subsidiary or Partially-Owned Entity (i) which has taken any action described in
clauses (i) through (viii) of Section 10.1(f), (ii) which is subject to any
proceedings of the type described in Section 10.1(g), (iii) against whom there
are judgments or orders for the payment of money or for an injunction of the
type described in Section 10.1(i) or (iv) with respect to which Subsidiary's or
Partially-Owned Entity's Property a warrant, writ of attachment, execution or
similar

2

--------------------------------------------------------------------------------




process of the type described in Section 10.1(j) has been issued, in each case
whether or not such Sections are applicable to such Subsidiary or
Partially-Owned Entity.
“Existing Revolving Credit Facility” means the $500,000,000 (subject to increase
in accordance with its terms) revolving credit facility evidenced by that
certain Revolving Credit Agreement dated as of August 21, 2012 by and among the
Borrower, the Parent, the lenders from time to time party thereto as “Lenders”,
and JPMorgan Chase Bank, N.A., as Agent.
“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) rents and other revenues received in the ordinary
course from such Property (including proceeds of rent loss or business
interruption insurance but excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants' obligations
for rent) minus (b) all expenses paid (excluding acquisition costs for such
Property and interest, but including an appropriate accrual for property taxes
and insurance) related to the ownership, operation or maintenance of such
Property, including but not limited to property taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Property, but specifically
excluding general overhead expenses of the Parent or any Consolidated Subsidiary
and any property management fees) minus (c) the Capital Reserves for such
Property as of the end of such period minus (d) the greater of (i) the actual
property management fee paid during such period and (ii) an imputed management
fee in the amount of two percent (2%) of the gross revenues for such Property
for such period. Notwithstanding the foregoing and for the avoidance of doubt,
for purposes of calculating the value of a Property under the definitions of
Total Asset Value and Unencumbered Asset Value, the value of rents under leases
included in Net Operating Income shall include the effects of “straight-line
rent accounting”.
“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property (i) physically occupied by Affiliated tenants in connection with the
management and operation of the Borrower's business and assets, or (ii) actually
occupied by non-Affiliated tenants paying rent at rates not materially less than
rates generally prevailing at the time the applicable lease was entered into,
pursuant to binding leases as to which no monetary default has occurred and has
continued unremedied for 90 or more days to (b) the aggregate net rentable
square footage of such Property. For purposes of the definition of “Occupancy
Rate”, a tenant shall be deemed to actually occupy a Property notwithstanding a
temporary cessation of operations for renovation, repairs or other temporary
reason, or for the purpose of completing tenant build-out or that is otherwise
scheduled to be open for business within 90 days of the date of such
determination.
“Stabilized Property” means a Property that is not an Acquisition Property, a
Development Property or a Transition Property.
“Total Asset Value” means the sum of all of the following of the Parent and the
Parent's Share of the following (excluding, with respect to Unconsolidated
Affiliates, assets of the type described in the following clause (a)) with
respect to Consolidated Subsidiaries and Unconsolidated Affiliates: (a) cash,
cash equivalents and marketable securities (including cash held in escrow in
connection with the completion of Internal Revenue Code Section 1031 “like-kind”
exchanges, but excluding security deposits); provided that no such cash and cash
equivalents will be added to Total Asset Value to the extent unrestricted cash
and cash equivalents (in an amount equal to the lesser of (x) the amount of
unrestricted cash and cash equivalents in excess of $30,000,000 and (y) the
amount of Total Indebtedness or Secured Indebtedness, as applicable, that
matures within twenty-four (24) months) have been deducted from Total
Indebtedness or Secured Indebtedness in the calculation of the financial
covenants, plus (b) with respect to each Stabilized Property

3

--------------------------------------------------------------------------------




owned by the Borrower or any Consolidated Subsidiary, the quotient of (i) Net
Operating Income attributable to such Property for the fiscal quarter most
recently ended times 4, divided by (ii) the applicable Capitalization Rate, plus
(c) with respect to each Acquisition Property, each Development Property and
each Transition Property, the greater of (i) the undepreciated GAAP book value
(after taking into account any impairments) of such Property or (ii) the
quotient of (A) Net Operating Income attributable to such Property for the
fiscal quarter most recently ended times 4, divided by (B) the applicable
Capitalization Rate, plus (d) the GAAP book value (after taking into account any
impairments) of Unimproved Land, Mortgage Receivables and other promissory
notes, plus (e) the quotient of (i) the management fee income of the Borrower
and its Subsidiaries for the fiscal quarter most recently ended times 4, divided
by (ii) 15%, plus (f) the undepreciated GAAP book value (after taking into
account any impairments) of other tangible assets. For purposes of determining
Total Asset Value, (A) Net Operating Income from Properties disposed of by the
Borrower or any Consolidated Subsidiary during the immediately preceding fiscal
quarter of the Parent (and, if determining Total Asset Value other than at the
end of a fiscal quarter, disposed of by the Borrower or a Consolidated
Subsidiary during the current fiscal quarter of the Parent) shall be excluded
and (B) if determining Total Asset Value other than at the end of a fiscal
quarter, the value of any Stabilized Property acquired during the current fiscal
quarter shall be determined in accordance with clause (c)(i) above.
For purposes of this definition, to the extent the aggregate Total Asset Value
attributable to (1) Development Properties, (2) Transition Properties, (3)
Unimproved Land, (4) Mortgage Receivables and other promissory notes and (5)
Investments in (x) general and limited partnerships, joint ventures, other
Persons which investments are accounted for on an equity basis in accordance
with GAAP and (y) Persons that are not Subsidiaries would exceed 35% of the
Total Asset Value, such excess shall be excluded.
“Unencumbered Asset Value” means the sum of all of the following of the Parent
and the Parent's Share of the following (excluding assets of the type described
in the following clauses (a), (e) and (f) owned by any Partially-Owned Entity)
with respect to Wholly Owned Subsidiaries and Partially-Owned Entities: (a)
unrestricted cash, cash equivalents and marketable securities (including cash
held in escrow in connection with the completion of Internal Revenue Code
Section 1031 “like-kind” exchanges, but excluding security deposits), (b) the
Unencumbered NOI (excluding NOI attributable to Acquisition Properties,
Development Properties and Transition Properties) for the fiscal quarter most
recently ended times 4 divided by the applicable Capitalization Rate, plus (c)
with respect to Eligible Properties that are Acquisition Properties or
Transition Properties, the greater of (i) the undepreciated GAAP book value
(after taking into account any impairments) of such Property or (ii) the value
of such Property as calculated in accordance with clause (b) hereof without
regard to the parenthetical therein, plus (d) with respect to Development
Properties owned by the Borrower, any Subsidiary and/or any Partially-Owned
Entity that meet the requirements of clauses (b) through (d), (e) (with respect
to title defects and environmental conditions only), (f) and (g) of the
definition of “Eligible Property”, the greater of (1) the undepreciated GAAP
book value (after taking into account any impairments) of such Property or (2)
the value of such Property as calculated in accordance with clause (b) hereof
without regard to the parenthetical therein, plus (e) with respect to any
Unimproved Land and any Mortgage Receivables secured by a first-priority
Mortgage that are owned by the Borrower and/or any Subsidiary and that meet the
requirements of clauses (c), (d), (f) and (g) of the definition of “Eligible
Property”, the GAAP book value (after taking into account any impairments) of
such Unimproved Land and Mortgage Receivables, plus (f) with respect to any
other promissory notes that consist of Mortgage Receivables secured by Mortgages
that are not a first-priority Mortgage or promissory notes secured by a pledge
of direct or indirect equity interests in a real property-owning entity (each a
“mezzanine loan”), that are owned by the Borrower and/or any Subsidiary and that
meet the requirements of clauses (c), (d), (f) and (g) of the definition of
“Eligible Property”, the GAAP book value (after taking into account any
impairments) of such promissory note (excluding the portion of the GAAP book
value of any promissory note which exceeds 75% of the value of the collateral
securing the loan evidenced by such note, where the value of such collateral is
determined

4

--------------------------------------------------------------------------------




as follows: (i) if, as of the date of determination, the promissory note was
created either during the current fiscal year of the obligor under the mortgage
loan that is senior to such promissory note or during the most recently
completed fiscal year of such obligor and prior to the delivery of financial
information of such obligor for such fiscal year to the Borrower, the value
determined by the Borrower in good faith at the time such promissory note was
created, and otherwise (ii) (A) the NOI of the real property securing such
senior mortgage loan for the most recently completed fiscal year of such obligor
for which the financial information of such obligor has been reported to the
Borrower as determined by the Borrower in good faith divided by the
Capitalization Rate applicable to such real property, less (B) the principal
balance of such senior mortgage loan and any other mezzanine loan that is senior
to such promissory note). For purposes of this definition, (A) to the extent the
Unencumbered Asset Value attributable to Development Properties, Transition
Properties (other than the Excluded Properties), Properties owned or leased by
Partially-Owned Entities, Mortgage Receivables, other promissory notes and
Unimproved Land would exceed 20% of the Unencumbered Asset Value, such excess
shall be excluded, and (B) if determining Unencumbered Asset Value other than at
the end of a fiscal quarter, the value of any Property acquired during the
current fiscal quarter shall be determined in accordance with clause (c)(i)
above.
“Unencumbered NOI” means, for any period, NOI from all Eligible Properties owned
by the Parent plus the Parent's Share of NOI from all Eligible Properties owned
by a Subsidiary or a Partially-Owned Entity.
1.2    Further Amendments to Section 1.1. Section 1.1 of the Loan Agreement is
further amended by


A.Inserting the following new definitions into such Section 1.1 in the correct
alphabetical order:


“Acquisition Property” means a Property that has been owned (or ground leased)
for fewer than eight (8) complete fiscal quarters.
“Excluded Properties” means those Properties listed and described on Schedule EP
attached hereto.
“Partially-Owned Entity” means any Subsidiary of the Borrower (other than a
Wholly Owned Subsidiary) or Unconsolidated Affiliate of the Borrower wherein the
Borrower or a Wholly-Owned Subsidiary has control, in such Subsidiary's or
Unconsolidated Affiliate's constituent documents, to cause or prevent sales,
refinancings or other dispositions of such Subsidiary's or Unconsolidated
Affiliate's Properties or to trigger “buy/sale” rights in connection therewith.
“Transition Property” means, as of any date of determination, a completed
Property that (x) is not an Acquisition Property or a Development Property, and
was not an Acquisition Property or a Development Property in the fiscal quarter
immediately prior to such date of determination, (y) had previously achieved an
Occupancy Rate of at least 80%, and (z) has ceased to have an Occupancy Rate of
at least 80%. A Property shall be treated as a Transition Property until the
earlier of (i) such Property achieving an Occupancy Rate of at least 80% after
the Agreement Date, if such Property was a Transition Property on the Agreement
Date, or after the date on which such Property most recently became a Transition
Property, if such Property became or again becomes a Transition Property after
the Agreement Date, or (ii) the end of the eighth (8th) complete fiscal quarter
after the Agreement Date or such later date on which such Property most recently
became a Transition Property.
B.Replacing all references to the words “CBD and Urban Infill Property” with the
words “CBD or Urban Infill Property”, and replacing all references to the words
“CBD and Urban Infill Properties” with the words “CBD or Urban Infill
Properties”.



5

--------------------------------------------------------------------------------




C.In the definition of “Fixed Charges”, adding the word “actually” between the
words “Preferred Dividend' and “paid” in the fifth line.


D.In the definition of “Person”, replacing the word “or” between the words
“trust” and “unincorporated organization” with a comma and adding the words “or
other business entity” after the words “unincorporated organization” in the
second line.


E.In the definition of “Subsidiary”, adding the clause “, and, for the Parent or
the Borrower, shall include all Persons which are required to be consolidated
with the Parent or the Borrower in accordance with GAAP” to the end of the
definition.


F.Deleting the definition “Yield”.


1.3    Amendment to Section 4.1(a). Section 4.1(a) of the Loan Agreement is
amended and restated in its entirety to read as follows:


“(a)    Additional Costs. The Borrower shall within five (5) Business Days
following the Agent's demand therefore, pay to the Agent for the account of each
affected Lender from time to time such amounts as such Lender may reasonably
determine to be necessary to compensate such Lender for any costs incurred by
such Lender that it reasonably determines are attributable to its making or
maintaining of any LIBOR Loans or its obligation to make any LIBOR Loans
hereunder (such amounts shall be based upon a reasonable allocation thereof by
such Lender to any LIBOR Loans made by such Lender hereunder), any reduction in
any amount receivable by such Lender under this Agreement or any of the other
Loan Documents in respect of any of such Loans or such obligation or the
maintenance by such Lender of capital in respect of its Loan (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), to the extent resulting from any Regulatory Change and solely to the
extent that such Lender generally imposes such Additional Costs on other
borrowers of such Lender in similar circumstances, that: (i) changes the basis
of taxation of any amounts payable to such Lender under this Agreement or any of
the other Loan Documents in respect of its Loan (other than Excluded Taxes); or
(ii) imposes or modifies any reserve, special deposit or similar requirements
(other than Regulation D of the Board of Governors of the Federal Reserve System
or other reserve requirement to the extent utilized in the determination of
Adjusted LIBOR for such Loan) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, such Lender, or any
commitment of such Lender; or (iii) has or would have the effect of reducing the
rate of return on capital of such Lender to a level below that which such Lender
could have achieved but for such Regulatory Change (taking into consideration
such Lender's policies with respect to capital adequacy).”
1.4    Amendment to Section 4.6. Section 4.6 of the Loan Agreement is amended
and restated in its entirety to read as follows:


“If the obligation of any Lender to Continue, or to Convert Base Rate Loans
into, LIBOR Loans shall be suspended pursuant to Section 4.1(b) or 4.3, then
such Lender's LIBOR Loans shall be automatically Converted into Base Rate Loans
on the last day(s) of the then current Interest Period(s) for LIBOR Loans (or,
in the case of a Conversion required by Section 4.1(b) or 4.3, if such Lender
has determined in good faith that it may not lawfully continue to maintain any
LIBOR Loans to the end of the then current Interest Period, then on such earlier
date as such Lender may specify to the Borrower with a copy to the Agent)
(without payment of any amount that Borrower would otherwise be obligated to pay
pursuant to Section 4.4) and, unless and until such Lender gives notice as
provided below that the circumstances specified in Section 4.1 or 4.3 that gave
rise to such Conversion no longer exist:

6

--------------------------------------------------------------------------------




(a)to the extent that such Lender's LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender's LIBOR Loans shall be applied instead to its Base Rate Loans; and


(b)any portion of such Lender's Loans that would otherwise be Continued by such
Lender as LIBOR Loans shall be Continued instead as Base Rate Loans, and all
Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.


If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1 or 4.3 that gave rise to the Conversion
of such Lender's LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans of other Lenders are outstanding, then such Lender's Base
Rate Loans shall be automatically Converted, on the first day(s) of the next
succeeding Interest Period(s) for such outstanding LIBOR Loans, to the extent
necessary so that, after giving effect thereto, all Loans held by the Lenders
holding LIBOR Loans and by such Lender are held pro rata (as to principal
amounts, Types and Interest Periods) in accordance with the respective unpaid
principal amount of the Loans held by each of the Lenders.”
1.5    Amendment to Section 7.5. Section 7.5 of the Loan Agreement is amended to
delete the words “and rates” in the penultimate line.


1.6    Amendment to Section 8.5(b). Section 8.5(b) of the Loan Agreement is
amended and restated in its entirety to read as follows:


“(b)    In addition, the Parent and the Borrower may deliver Information
required to be delivered pursuant to Sections 8.1, 8.2, and 8.4(b) and (c) by
posting any such Information to the Parent's internet website (as of the
Agreement Date, www.piedmontreit.com) or to the website of the Securities and
Exchange Commission (www.sec.gov). Any such Information provided in such manner
shall only be deemed to have been delivered to the Agent or a Lender (i) on the
date on which the Agent or such Lender, as applicable, receives notice from the
Borrower that such Information has been posted and (ii) only if such Information
is publicly available without charge on such website. If for any reason, the
Agent or a Lender either did not receive such notice or after reasonable efforts
was unable to access such website, then the Agent or such Lender, as applicable,
shall not be deemed to have received such Information. In addition to any manner
permitted by Section 12.1, the Borrower may notify the Agent or a Lender that
Information has been posted to such a website by causing an e-mail notification
to be sent to an e‑mail address specified from time to time by the Agent or such
Lender, as applicable. Notwithstanding the foregoing, (i) the Agent and each
Lender is responsible for signing up, and agrees to signup, for e-mail
notifications by selecting "E-mail Alerts" on Parent's Investor Relations
webpage at http//investor.piedmontreit.com and submitting the e-mail address to
which the Agent or such Lender, as the case may be, desires to have e-mail
notifications delivered to the Agent or such Lender and the Agent and each
Lender hereby agree that such e-mail notifications to such e-mail addresses will
satisfy the notification requirements of this subsection (b), and (ii) failure
of the Agent or any Lender to signup for such e-mail notifications or to keep
such e-mail addresses current shall relieve the Borrower from any obligation to
provide e-mail notifications to the Agent or such Lender in order to for the
Borrower to be entitled to deliver Information required to be delivered pursuant
to Sections 8.1, 8.2, and 8.4(b) by posting such Information to the Parent's
internet website.”
1.7    Amendment to Section 9.1(a). Section 9.1(a) of the Loan Agreement is
amended and restated in its entirety to read as follows:

7

--------------------------------------------------------------------------------






“(a)    Maximum Leverage Ratio. The ratio of (i) Total Indebtedness (net of, as
of such date of determination, an amount equal to the lesser of (x) the amount
of unrestricted cash and cash equivalents in excess of $30,000,000 and (y) the
amount of Total Indebtedness that matures within 24 months of such date of
determination) to (ii) Total Asset Value, to exceed 0.60 to 1.00 at any time;
provided, however, that if such ratio is greater than 0.60 to 1.00 but is not
greater than 0.65 to 1.00, then such failure to comply with the foregoing
covenant shall not constitute a Default or an Event of Default and the Parent
shall be deemed to be in compliance with this Section 9.1(a) so long as (1) the
Parent's failure to comply with the foregoing covenant is in connection with the
Parent's (or any Consolidated Subsidiary's) acquisition of a portfolio of
Properties with a purchase price of at least 5.0% of Total Asset Value, (2) such
acquisition is otherwise permitted hereunder, (3) such ratio does not exceed
0.60 to 1.00 for a period of more than four consecutive fiscal quarters and (4)
such ratio has not exceeded 0.60 to 1.00 at any other time during the current
fiscal year of the Parent.”
1.8    Amendment to Section 9.6(a). Section 9.6(a) of the Loan Agreement is
amended by deleting the words “Section 9)” at the end of such section and
substituting the words “Section 9.1” in place thereof.


1.9    Amendment to Section 10.1(e)(iv). Section 10.1(e)(iv) of the Loan
Agreement is amended by deleting the amount “$30,000,000” on the fourth line
thereof and substituting the amount “$50,000,000” in place thereof.


1.10    Amendment to Section 12.11. Section 12.11 of the Loan Agreement is
amended by deleting the word “enforceability” on the third line thereof and
substituting the word “unenforceability” in place thereof.


1.11    Addition to Schedule EP. The Loan Agreement is amended by inserting the
attached Schedule EP at the end of the Loan Agreement.


1.12    Conforming Amendments. For the avoidance of doubt, the intent of this
Amendment No. 1 is to incorporate into the Loan Agreement changes conforming to
the applicable and corresponding definitions, representations, covenants and
defaults in the Existing Revolving Credit Facility as of the Amendment Effective
Date. Accordingly, to the extent that any of the definitions, representations,
covenants or defaults in the Loan Agreement as amended by this Amendment No. 1
(excluding the values set forth in the table contained in the definition of
“Applicable Margin”, the definition of “Requisite Lenders”, dates and references
to dates or “to the date hereof” in the representations in Section 6.1, Section
6.2, and each of Articles II, III (other than Section 3.12), V, X (other than
Section 10.1, but excluding Section 10.1(n)), XI and XII) do not conform to the
applicable and corresponding definitions, representations, covenants and
defaults in the Existing Revolving Credit Facility as of the Amendment Effective
Date, such definitions, representations, covenants and defaults in the Loan
Agreement as modified by the Amendment No. 1 shall be deemed modified or
restated in a manner consistent with such corresponding definitions,
representations, covenants and defaults in the Existing Revolving Credit
Facility as of the Amendment Effective Date.


SECTION 2. REPRESENTATIONS AND WARRANTIES


In order to induce the Lenders and the Agent to enter into this Amendment No. 1,
each of the Parent and the Borrower represents and warrants to each Lender and
the Agent that the following statements are true, correct and complete:
(i)The Borrower and each other Loan Party has the right and power, and has taken
all necessary action to authorize it, to execute, deliver and perform each of
this Amendment No. 1 and

8

--------------------------------------------------------------------------------




the Loan Agreement as amended by this Amendment No. 1 to which it is a party in
accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby. This Amendment No. 1 has been duly executed and
delivered by the duly authorized officers or other representatives of the
Borrower and Parent and is a legal, valid and binding obligation of such Persons
enforceable against such Persons in accordance with its terms except as the same
may be limited by bankruptcy, insolvency, and other similar laws affecting the
rights of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein may be limited by equitable principles generally;


(ii)    The execution, delivery and performance of each of this Amendment No. 1
and the Loan Agreement as amended by this Amendment No. 1 in accordance with its
terms do not and will not, by the passage of time, the giving of notice, or
both: (i) require any Governmental Approval or violate any Applicable Law
(including all Environmental Laws) relating to the Borrower or Parent;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of the Borrower or Parent, or any indenture, agreement
or other instrument to which the Borrower or Parent is a party or by which it or
any of its respective properties may be bound; or (iii) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by the Borrower or Parent;
(iii)    the representations and warranties of the Parent and the Borrower
contained in Article VI of the Loan Agreement are and will be true and correct
in all material respects on and as of the date hereof and the Amendment
Effective Date to the same extent as though made on and as of such dates, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case they were true and correct in all material respects
on and as of such earlier date and except for changes in factual circumstances
not prohibited by the Loan Agreement; and
(iv)    no event has occurred and is continuing or will result from the
consummation of the transactions contemplated by this Amendment No. 1 that would
constitute a Default or Event of Default.
SECTION 3. CONDITIONS TO EFFECTIVENESS


Except as set forth below, Section 1 of this Amendment No. 1 shall become
effective only upon the satisfaction of the following conditions precedent (the
date of satisfaction of such conditions being referred to as the “Amendment
Effective Date”):
A.    The Borrower, the Parent, the Agent, and the Requisite Lenders shall have
indicated their consent hereto by the execution and delivery of the signature
pages hereof to the Agent, including, in the case of Parent, the signature page
to the Reaffirmation of Facility Guaranty attached to this Amendment No. 1.


B.    The Agent shall have received a secretary's certificate from the Borrower
(i) either confirming that there have been no changes to its organizational
documents since November 22, 2011, or if there have been changes to the
Borrower's organizational documents since such date, certifying as to such
changes, and (ii) certifying as to resolutions and incumbency of officers with
respect to this Amendment No. 1 and the transactions contemplated hereby.


C.    The Agent shall have received all reasonable out-of-pocket costs and
expenses for which invoices have been presented (including the reasonable fees
and expenses of legal counsel for which the Borrower agrees it is responsible
pursuant to Section 12.2 of the Loan Agreement), incurred in connection with
this Amendment No. 1.



9

--------------------------------------------------------------------------------




SECTION 4. MISCELLANEOUS


A.    Reference to and Effect on the Loan Agreement and the Other Loan
Documents.


(i)    On and after the effective date of this Amendment No. 1, each reference
in the Loan Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Loan Agreement and each reference in the
other Loan Documents to the “Loan Agreement”, “thereunder”, “thereof” or words
of like import referring to the Loan Agreement shall mean and be a reference to
the Loan Agreement as amended hereby.
(ii)    Except as specifically amended by this Amendment No. 1, the Loan
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.
(iii)    The execution, delivery and performance of this Amendment No. 1 shall
not, except as expressly provided herein, constitute a waiver of any provision
of, or operate as a waiver of any right, power or remedy of the Agent or any
Lender under the Loan Agreement or any of the other Loan Documents.
B.    Headings. Section and subsection headings in this Amendment No. 1 are
included herein for convenience of reference only and shall not constitute a
part of this Amendment No. 1 for any other purpose or be given any substantive
effect.


C.    Applicable Law. THIS AMENDMENT NO. 1 AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, WITHOUT REGARD FOR PRINCIPLES OF CONFLICTS
OF LAW.


D.    Counterparts; Effectiveness. This Amendment No. 1 may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Amendment No. 1 (other than the provisions of Section 1
hereof, the effectiveness of which is governed by Section 3 hereof) shall become
effective upon the execution of a counterpart hereof by the Borrower and the
Requisite Lenders. Unless set forth in writing to the contrary, execution of
this Amendment No. 1 by a Lender shall be deemed conclusive evidence that the
conditions precedent to effectiveness set forth in Section 3 shall have been
satisfied or waived to the satisfaction of such Lender.


[Signature Pages Follow]



10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.
BORROWER:
PIEDMONT OPERATING PARTNERSHIP, LP
By:
Piedmont Office Realty Trust, Inc., its General Partner

By:    ______________________________________
Name:
Title:


PARENT:
PIEDMONT OFFICE REALTY TRUST, INC.
By:    _______________________________________
Name:
Title:





--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Agent and as a Lender






By:    ________________________________________________
Name: Brendan M. Poe
Title: Executive Director



--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION


By:    ______________________________________
Name:
Title:



--------------------------------------------------------------------------------




SUNTRUST BANK


By:    ______________________________________________
Name:
Title:



--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION


By:    _____________________________________
Name:
Title:





--------------------------------------------------------------------------------




WELLS FARGO BANK, N.A.


By:    ________________________________________________
Name:
Title:



--------------------------------------------------------------------------------




ROYAL BANK OF CANADA


By:    ________________________________________________
Name:
Title:



--------------------------------------------------------------------------------




Reaffirmation of Facility Guaranty




The undersigned Guarantor hereby (a) acknowledges the foregoing Amendment No. 1,
(b) reaffirms its guaranty of the Guarantied Obligations (as defined in the
Facility Guaranty executed and delivered by such Guarantor) under or in
connection with the Loan Agreement, as modified by this Amendment No. 1, in
accordance with the Facility Guaranty executed and delivered by such Guarantor,
and (c) confirms that its Facility Guaranty shall remain in full force and
effect after giving effect to this Amendment No. 1.




[Signature Pages Follow]



--------------------------------------------------------------------------------




GUARANTOR:


 
PIEDMONT OFFICE REALTY TRUST, INC. 




By: ___________________________________
Name:
Title:








--------------------------------------------------------------------------------






SCHEDULE EP


Excluded Properties


Building
 
City
 
State
 
Total SF
One Independence Square
 
Washington
 
DC
 
333,815


3100 Clarendon Boulevard
 
Arlington
 
VA
 
249,548


9211 Corporate Boulevard
 
Rockville
 
MD
 
115,282


9221 Corporate Boulevard
 
Rockville
 
MD
 
115,315


9200 Corporate Boulevard
 
Rockville
 
MD
 
108,518


6021 Connection Drive
 
Irving
 
TX
 
223,470


 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL
 
 
 
 
 
1,145,948






1